Case: 12-11494     Date Filed: 08/14/2012   Page: 1 of 5

                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-11494
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 2:11-cr-14036-KMM-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                       versus

JOSE APARICIO VECERRA,
a.k.a. Jose Aparicio Becerra,

                                                           Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________
                                 (August 14, 2012)

Before BARKETT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Jose Vecerra appeals the sentence imposed following his conviction for

illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). On appeal,
              Case: 12-11494     Date Filed: 08/14/2012   Page: 2 of 5

Vecerra argues that his twenty-four-month sentence, which was the result of an

upward variance from the advisory guideline range, is both procedurally and

substantively unreasonable. After a thorough review of the record, we affirm.

      Vecerra was convicted of illegal re-entry following a jury trial. Prior to

sentencing, a probation officer prepared a presentence investigation report (PSI),

calculating the advisory guideline range as six to twelve months’ imprisonment

based on a total offense level of eight and a criminal history category III. The PSI

also indicated that Vecerra had prior convictions for giving false information to

police, public intoxication, resisting arrest, and second-degree murder. The

statutory maximum sentence Vecerra faced was twenty-four months’

imprisonment. 8 U.S.C. § 1326(a). Vecerra made only factual objections to the

PSI, contesting his murder conviction.

      At sentencing, Vecerra noted that he was facing a life sentence for his state

murder conviction and that he was currently appealing that conviction. The

government argued that an upward variance to the statutory maximum sentence

was warranted to promote respect for the law, provide deterrence, and protect the

public given Vecerra’s propensity for violence.

      The district court determined that the statutory maximum sentence was

warranted. The court explained that the reasons the government cited supported

                                         2
              Case: 12-11494     Date Filed: 08/14/2012    Page: 3 of 5

an upward variance. The court further explained that it had considered all the

sentencing factors in 18 U.S.C. § 3553(a) and was not singling out any one factor.

After stating that it had considered the guideline range, the § 3553(a) factors, and

the parties’ arguments, the court sentenced Vecerra to twenty-four months’

imprisonment. This is Vecerra’s appeal.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). “The party

challenging the sentence bears the burden to show it is unreasonable in light of the

record and the § 3553(a) factors.” United States v. Tome, 611 F.3d 1371, 1378

(11th Cir. 2010).

      We review the reasonableness of a sentence under a two-step process. We

first consider whether the sentence imposed is procedurally reasonable by ensuring

the district court properly calculated the advisory guideline range, considered the

§ 3553(a) factors, and adequately explained the chosen sentence, including any

deviation from the guideline range. Gall, 552 U.S. at 51. The district court is not

required to state on the record that it has explicitly considered each of the

§ 3553(a) factors or to discuss each of the § 3553(a) factors. United States v.

Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      Once we conclude that a sentence is procedurally reasonable, we examine

                                          3
               Case: 12-11494     Date Filed: 08/14/2012    Page: 4 of 5

whether the sentence was substantively reasonable in light of the totality of the

circumstances. United Sates v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). A

district court abuses its discretion when it balances the § 3553(a) factors

unreasonably or places unreasonable weight on a single factor. United States v.

Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc), cert. denied, 131 S. Ct. 1813

(2011). We do not assume a sentence outside the guideline range is unreasonable

but we defer to the district court’s decision that the extent of the variance is

justified by the § 3553(a) factors. Id. at 1187. Although the district court making

an upward variance must have a justification compelling enough to support the

degree of the variance and complete enough to allow meaningful appellate review,

we will vacate such a sentence only if “we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” Id. at 1190. In imposing

an upward variance, the district court may rely on facts that already were

considered in determining the guideline range. United States v. Rodriguez, 628
F.3d 1258, 1264 (11th Cir. 2010).

      We conclude that the sentence imposed here was both procedurally and

substantively reasonable. Our review demonstrates that the district court properly

                                           4
                Case: 12-11494   Date Filed: 08/14/2012   Page: 5 of 5

considered the § 3553(a) factors and adequately explained its reasons for varying

upward. The court explained that a statutory maximum twenty-four-month

sentence was necessary to punish Vecerra, to reflect Vecerra’s repeated disregard

for the law and the need to deter future crimes, and to recognize Vecerra’s

propensity for violence. Although the sentence imposed was the statutory

maximum sentence allowed, it was only twelve months above the high end of the

guidelines range, and the district court’s statements at sentencing were sufficient

to support the extent of this variance. Vecerra offered nothing to mitigate the

sentence or variance imposed except to persist in his plea of innocence to the

murder conviction. Under these facts, Vecerra has not shown that his sentence is

unreasonable.

      AFFIRMED.




                                          5